Citation Nr: 0945187	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-10 738	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability including posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1975 with subsequent service in the Air National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Veteran testified at a video conference hearing in 
September 2009.

The Board notes that the RO denied service connection for a 
psychiatric disability in December 2006.  The Veteran 
submitted a timely notice of disagreement in March 2007 and a 
statement of the case was issued in March 2008.  A 
substantive appeal was received in September 2008 and the 
Board subsequently advised the Veteran that this document was 
untimely.  However, the Board accepted testimony on this 
issue in September 2009.  Consequently, the filing of timely 
substantive appeal is waived and the issue is before the 
Board.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 
17, 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to service connection for a psychiatric disorder including 
PTSD can be reached.

Service connection for PTSD, requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009), Cohen v. Brown, 10 
Vet. App. 128 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).  38 C.F.R. § 4.125 
(2009).

The Veteran claims that he had service in Thailand from 
January 1972 to January 1973.  He reported that he was 
stationed with the 56th Security Police Combat Armory.  He 
indicated in an October 2006 statement and at his September 
2009 hearing that he was responsible for resupplying security 
police with ammunition during a fire fight in October 1972.  
He indicated that "Viet Cong sappers" clad in black pajamas 
tried to penetrate the perimeter and he went with a security 
team to resupply the forces with ammunition.  He stated that 
he was in the immediate area of the fire fight.  None of the 
Veteran's personnel records from his period of active duty 
service have been associated with the claims file and the RO 
did not attempt to verify the Veteran's claimed stressor.  
Consequently, an attempt should be made to verify the claimed 
stressful event.  

Associated with the claims file are VA outpatient treatment 
reports dated through October 2006.  The records indicate 
that PTSD screens were negative in February 2006 and October 
2006.  However, the Veteran was diagnosed with major 
depressive disorder in January 2006.  Consequently, the 
Veteran should be afforded a VA examination to ascertain 
whether he currently suffers from PTSD and whether depressive 
disorder is related to his military service.  Additionally, 
any VA treatment records promulgated after October 2006 
should be associated with the claims file.

Finally, a July 2001 fully favorable decision from the Social 
Security Administration (SSA) is associated with the claims 
file.  That decision indicates that the Veteran was granted 
SSA disability benefits effective September 1994.  The 
records indicate that the Veteran's impairments included 
depression.  No medical records were associated with the SSA 
decision.  Consequently, all medical records from the SSA 
pertaining to the award of disability benefits should be 
requested and associated with the claims file.  Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Request all service personnel records 
from the National Personnel Records 
Center (NPRC).  A negative response 
should be clearly documented in the 
claims file.

2.  Obtain any outstanding VA and private 
treatment records identified by the 
Veteran which have not already been 
associated with the claims file.  Any 
necessary releases should be obtained 
from the Veteran.  Specifically, seek all 
VA outpatient treatment reports dated 
after October 2006.  If attempts to 
obtain any medical records are 
unsuccessful, inform the Veteran and his 
representative and ask them to provide a 
copy of any medical records.

3.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) to research available 
records for any unit historical, 
operations, or other reports that could 
potentially verify the alleged fire fight 
in Thailand in October 1972 while the 
Veteran was assigned to the 56th Security 
Police Combat Armory. 

4.  Contact the SSA and obtain copies of 
the Veteran's records regarding claims 
for SSA disability benefits, including 
any administrative decisions and all 
clinical records upon which those 
decisions were based.  If the search for 
any such records yields negative results, 
that fact should be clearly documented in 
the claims folder.

5.  Schedule the Veteran for a VA mental 
disorders examination.  The examiner 
should review the claim file and should 
note that review in the examination 
report.  The examiner should provide a 
full multi-axial diagnosis pursuant to 
DSM-IV and should state whether or not 
each criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met.  If PTSD is 
diagnosed, the examiner should state 
whether it is as likely as not (50 
percent or greater probability) that any 
PTSD is related to any verified stressor 
during the Veteran's service.  If any 
other psychiatric disorders are 
diagnosed, the examiner should state 
whether it is as likely as not (50 
percent or greater probability) that any 
psychiatric disability is etiologically 
related to the Veteran's military 
service.  The examiner should include a 
rationale for all opinions provided.

6.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


